Citation Nr: 1454999	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-25 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 60 percent for the residuals of chronic voice hoarseness, status post-laryngeal squamous cell carcinoma of the left vocal cord.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from February 1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the Veteran's claim for a disability evaluation in excess of 50 percent for PTSD.  

In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida.  A transcript of this hearing has been associated with the Veteran's electronic paperless file (Virtual VA).  

As an introductory matter, the Board recognizes that the Veteran has alleged entitlement to a total disability evaluation based on individual unemployability (TDIU).  The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the present case, however, the issue of entitlement to TDIU benefits is currently being developed by the RO.  The Veteran and his representative stated during the October 2014 hearing that they wanted the RO to continue its development and have the Board only address the issue of entitlement to a disability evaluation in excess of 50 percent for PTSD.  As such, a further discussion of TDIU is not warranted.

The issue of entitlement to an evaluation in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a December 2011 statement and during testimony in October 2014, the Veteran expressed his intent to withdraw his claim of entitlement to an evaluation in excess of 60 percent for the residuals of chronic voice hoarseness, status post-laryngeal squamous cell carcinoma of the left vocal cord.  The Board received these requests prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to an evaluation in excess of 60 percent for the residuals of chronic voice hoarseness, status post-laryngeal squamous cell carcinoma of the left vocal cord have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. §§ 20.202, 20.204 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

By a rating decision dated February 2010, the RO assigned a 60 percent evaluation for the residuals of chronic voice hoarseness, status post-laryngeal squamous cell carcinoma of the left vocal cord.  This award was continued in a statement of the case (SOC) of the same date.  While a formal appeal (VA Form 9) was not received from the Veteran until September 2011, this issue was again denied in an October 2011 supplemental statement of the case (SSOC), suggesting that it remained on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (when VA leads a veteran to believe an appeal was timely, VA has waived objections to the timeliness of the appeal).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2014).  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2014).

In December 2011, VA received written notice from the Veteran of his intent to withdraw his appeal for entitlement to an evaluation in excess of 60 percent for residuals of laryngeal cancer.  During the October 2014 hearing, the Veteran's representative also stated that the Veteran desired to withdraw his claim of entitlement to an evaluation in excess of 60 percent for the residuals of chronic voice hoarseness, status post-laryngeal squamous cell carcinoma of the left vocal cord.  Hence, there remain no allegations of error of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the presumed appeal of this issue, and the appeal of this issue is dismissed.


ORDER

The claim of entitlement to an evaluation in excess of 60 percent for the residuals of chronic voice hoarseness, status post-laryngeal squamous cell carcinoma of the left vocal cord is dismissed.  


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Initially, the Board notes that it appears that there are records from the Social Security Administration (SSA) that have yet to be associated with the claims file.  In November 2007, VA was notified by SSA that there were no medical records for this Veteran as he had not filed for disability benefits.  However, in April 2013, the Veteran notified VA that SSA had now determined that he was 100 percent disabled and unemployable.  In December 2013, VA requested medical records for this Veteran from SSA.  However, a review of the Veteran's electronic file (to include Virtual VA and the Veterans Benefits Management System (VBMS)) fails to reflect that any records were provided by SSA or that the SSA provided a negative response.  As such, additional attempts to obtain these records must be undertaken.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (providing that where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  

In addition, a May 2014 letter of record indicates that the Veteran has been deemed entitled to Chapter 31, Vocational Rehabilitation and Employment Services.  Any records created by Vocational Rehabilitation and Employment Services should also be obtained and associated with the claims file.  

Finally, records of VA medical treatment prepared since February 2014 should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Records of VA medical treatment prepared since February 2014 should be obtained and associated with the Veteran's claims file.  

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All attempts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Finally, records should be obtained from Vocational Rehabilitation and Employment Services and associated with the claims file.  

4.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


